Exhibit 10.2

LEASE AGREEMENT

GEORGIA, DECATUR COUNTY

THIS AGREEMENT made and entered into between Martin Sublease, LLC of Decatur
County, Georgia, hereinafter called Lessor

AND

The Money Tree Inc. of Decatur County, Georgia, hereinafter called Lessee.

WITNESSETH

For and in consideration of the rents to be paid as hereinafter stipulated,
Lessor rents, lets and leases to Lessee the following described property to-wit:

Building located at                                         , hereinafter called
“premises”.

Upon the following terms and conditions:

TERM

For a term of                      years beginning                      and
ending                     .

RENT

A monthly rent of $                     per month, cash in advance for each
month, beginning                     .

INSURANCE

The Lessee shall carry insurance on the building in an amount equal to the
appraisal or market value of said property. Insurance must be sufficient to
insure Lessor against any financial loss. Said insurance premiums shall be paid
by the Lessee. Lessee shall be liable for and shall hold Lessor harmless in
respect of damage or injury to the leased property, or the person or property of
Lessee, or the person or property of Lessee’s other guests, family members,
licensees, customers or anyone else, if due to act or neglect of Lessee or
anyone in Lessee’s control.



--------------------------------------------------------------------------------

TAXES

All taxes are to be paid by the Lessee.

IMPROVEMENTS

Lessee shall not make improvements or alterations upon premises without written
authorization of Lessor. Lessee shall be responsible for all repairs to the
premises.

PARTIES

This Agreement shall bind the heirs, administrators, executors, and assigns of
both parties.

WITNESS THIS DAY, the parties signed below have caused this Agreement to be
executed on this                      day of                     .

 

Signed, sealed and delivered

in the presence of:

    MARTIN SUBLEASE, LLC           Witness    

Derek Martin

Manager

         Notary Public    

Signed, sealed and delivered

in the presence of:

    THE MONEY TREE, INC.           Witness    

Brad Bellville

President

         Notary Public    